Exhibit 10.4

THE BANCORP, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(As amended and restated, effective as of January 1, 2009)



--------------------------------------------------------------------------------

THE BANCORP, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(As amended and restated, effective as of January 1, 2009)

SECTION 1. INTRODUCTION

The Plan was initially adopted pursuant to Executive’s Employment Agreement
effective as of the Effective Date. The Company desires to amend the Plan, the
terms and conditions of which were described in the Executive’s Employment
Agreement, to make certain clarifying changes, as well as to amend the Plan to
incorporate the applicable provisions of section 409A of the Code and the final
regulations issued thereunder. In order to include the foregoing amendments into
the Plan, the Company has determined to amend and restate the Plan, effective as
of January 1, 2009, as set forth herein, and to provide that the terms and
conditions set forth herein supersede the terms and conditions set forth in the
Employment Agreement.

This Plan is an unfunded, non-qualified “top-hat” plan under ERISA that is
maintained by the Company for the purpose of providing deferred compensation
benefits to a select group of management or highly compensated employees. The
Plan is intended to be maintained and operated in accordance with the
requirements of section 409A of the Code with respect to all benefits payable
under the Plan.

The purpose of the Plan is to provide supplemental retirement income to
Executive in order to satisfy the Company’s obligations under the Employment
Agreement. Such supplemental retirement income is intended to provide Executive
with additional performance incentives, as well as to make up for benefits that
cannot be paid to her under the qualified retirement plans sponsored by the
Company due to certain restrictive provisions of applicable law.

Unless the context clearly indicates otherwise, all capitalized terms in this
Section 1 shall have the meaning ascribed to them in Section 2 below.

SECTION 2. DEFINITIONS

2.01 “Beneficiary” means Executive’s husband or such other person that Executive
may from time to time designate on a form provided by the Plan Administrator.

2.02 “Board” means the Board of Directors of the Company.

2.03 “Cause” means any of the following grounds for termination of Executive’s
employment:

(a) Executive shall have been convicted of a felony;

 

1



--------------------------------------------------------------------------------

(b) Executive intentionally and continually fails substantially to perform her
reasonably assigned material duties to the Company (other than a failure
resulting from Executive’s incapacity due to physical or mental illness), which
failure has been materially and demonstrably detrimental to the Company and has
continued for a period of at least thirty (30) days after a written notice of
demand for substantial performance, signed by a duly authorized officer of the
Company, has been delivered to Executive specifying the manner in which
Executive has failed substantially to perform; or

(c) Executive breaches Section 5 of her Employment Agreement.

2.04 “Change of Control” means the occurrence of any of the following:

(a) The acquisition of the beneficial ownership, as defined under the Securities
Exchange Act of 1934, of twenty-five percent (25%) or more of the Company’s
voting securities or all or substantially all of the assets of the Company by a
single person or entity or group of affiliated persons or entities other than by
a Related Entity (as defined below);

(b) The merger, consolidation or combination of the Company with an unaffiliated
entity, other than a Related Entity (as defined below) in which the directors of
the Company as applicable immediately prior to such merger, consolidation or
combination constitute less than a majority of the board of directors of the
surviving, new or combined entity unless one-half of the board of directors of
the surviving, new or combined entity, were directors of the Company immediately
prior to such transaction and the Company’s chief executive officer immediately
prior to such transaction continues as the chief executive officer of the
surviving, new or combined entity;

(c) During any period of two consecutive calendar years, individuals who at the
beginning of such period constitute the Board cease for any reason to constitute
at least two-thirds thereof, unless the election or nomination for the election
by the Company’s stockholders of each new director was approved by a vote of at
least two-thirds of the directors then still in office who were directors at the
beginning of the period; or

(d) The transfer of all or substantially all of the Company’s assets or all or
substantially all of the assets of its primary subsidiaries to an unaffiliated
entity, other than to a Related Entity (as defined below).

For purposes of the definition of “Change of Control” as set forth herein, the
term “Related Entity” shall mean an entity that is an “affiliate” of Executive
or any member of Executive’s immediate family including her spouse or children,
as determined in accordance with Rule 12b-2 of the General Rules and Regulations
under the Securities Exchange Act of 1934, as amended.

2.05 “Code” means the Internal Revenue Code of 1986, as it may be amended from
time to time.

 

2



--------------------------------------------------------------------------------

2.06 “Company” means The Bancorp, Inc., a Delaware corporation, and any
successor thereto that assumes this Plan.

2.07 “Disability” means Executive has been unable to perform the material duties
of her employment for a period of ninety (90) consecutive days in any twelve
(12)-month period because of physical or mental injury or illness. Executive
agrees, in the event of a dispute relating to Executive’s Disability, to submit
to a physical examination by a licensed physician jointly selected by the Board
and Executive.

2.08 “Effective Date” means January 1, 2005.

2.09 “Employment Agreement” means the employment agreement, entered into as of
April 20, 2005 between Executive and the Company, and effective as of the
Effective Date, and as subsequently amended.

2.10 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

2.11 “Executive” means Betsy Z. Cohen.

2.12 “Good Reason” means the occurrence of any of the following events or
conditions, unless Executive has expressly consented in writing thereto or
unless the event is remedied by the Company promptly after receipt of notice
thereof given by Executive:

(a) a demotion of Executive;

(b) a material reduction of Executive’s duties under the Employment Agreement;

(c) the Company’s requiring Executive to be based at a location other than in
the Philadelphia, Pennsylvania metropolitan area;

(d) the failure of Executive to be elected to the Board; or

(e) any material breach of the Employment Agreement by the Company.

2.13 “Monthly Benefit” means $25,000, provided, however, that if prior to
January 1, 2011, (a) Executive has a Separation From Service with the Company,
then Executive’s Monthly Benefit shall be determined as follows: (i) if
Executive’s Separation From Service with the Company is on account of a
termination by the Company without Cause, due to Disability or death or
resignation by Executive for Good Reason, Executive’s Monthly Benefit shall
equal $25,000, or (ii) if Executive’s Separation From Service is on account of a
resignation by Executive for a reason other than Good Reason, Executive’s
Monthly Benefit shall equal the amount described in Exhibit A, attached hereto;
or (b) a Change of Control occurs while Executive is employed by the Company,

 

3



--------------------------------------------------------------------------------

Executive’s Monthly Benefit shall equal $25,000. The full value of the benefit
payable as a result of a Separation From Service on account of a reason
described in clause (a)(i) of the preceding sentence shall serve as
consideration for Executive’s entering into restrictive covenants described in
Section 5 of the Employment Agreement.

2.14 “Plan” means the The Bancorp, Inc. Supplemental Executive Retirement Plan,
as set forth herein, and as the same may from time to time hereafter be amended.

2.15 “Plan Administrator” means the Chief Financial Officer of the Company. The
Board may appoint another individual or individuals to perform some or all acts
that the Plan Administrator is authorized to perform.

2.16 “Separation Date” means the last day on which Executive is employed by the
Company on account of a Separation From Service.

2.17 “Separation From Service” means Executive’s separation from service with
the Company within the meaning of section 409A of the Code and the regulations
thereunder.

2.18 “Specified Employee” means any individual who, at any time during the
twelve month period ending on the identification date (as determined by the
Company or its delegate), is a specified employee under section 409A of the
Code, as determined by the Company (or its delegate). The determination of
“specified employees,” including the number and identity of persons considered
“specified employees” and identification date, shall be made by the Company (or
its delegate) in accordance with the provisions of sections 416(i) and 409A of
the Code and the regulations issued thereunder.

SECTION 3. PARTICIPATION

3.01 Participation. Executive’s participation in the Plan commenced on the
Effective Date and shall continue until amounts are paid to Executive (and her
Beneficiary, as applicable) under the Plan pursuant to Section 4 or Executive
forfeits the benefit as provided in Section 5. Other than Executive’s designated
Beneficiary in the event of her death, no other individual is eligible to
participate in, or receive a benefit under, the Plan.

SECTION 4. BENEFIT

4.01 Benefit. Except as otherwise provided in Section 5 below or in the event of
Executive’s death as described in Section 4.02, upon the later to occur of
Executive attaining age 70 or her Separation From Service, Executive shall be
paid the Monthly Benefit for the remainder of her life. The Monthly Benefit
shall be paid to Executive as described below.

(a) Age 70. If Executive has a Separation From Service prior to attaining age
70, the Monthly Benefit payable to Executive shall commence to be paid to her on
the first business day of the month that immediately follows the month in which
she attains age 70, and such Monthly Benefit shall continue to be paid to
Executive on the first business day of each month thereafter for the rest of
Executive’s life.

 

4



--------------------------------------------------------------------------------

(b) Separation From Service. Except as provided below, if Executive attains age
70 prior to her Separation From Service, the Monthly Benefit payable to
Executive shall commence to be to be paid to her on the first business day of
the month that follows her Separation Date, and such Monthly Benefit shall
continue to be paid to Executive on the first business day of each month
thereafter for the rest of Executive’s life. Notwithstanding the immediately
preceding sentence, if on Executive’s Separation Date she is a Specified
Employee, the Monthly Benefit that would have been payable to her during the six
month period following her Separation Date shall not be paid to her at the time
described in the first sentence of this clause (b), but instead shall be paid,
along with the Monthly Benefit that would have been paid to her on the first
business day of the seventh month following her Separation Date, to her in a
single lump sum cash payment on the first business day of the seventh month that
follows the month in which her Separation Date occurs, and the Monthly Benefit
shall continue to be paid to Executive on the first business day of each month
thereafter for the rest of Executive’s life.

4.02 Death. If Executive should die, then the following provisions shall apply:

(a) Death Prior to Separation From Service. If Executive should die while
employed by the Company, then Executive’s Beneficiary shall receive a lump sum
cash payment equal to (i) one hundred and twenty (120), times (ii) the Monthly
Benefit. This lump sum cash payment shall be paid to Executive’s Beneficiary
within sixty (60) days following the date of her death.

(b) Death After Separation From Service, but Prior to Age 70. If Executive dies
after her Separation From Service, but prior to attaining age 70, then
Executive’s Beneficiary shall receive a lump sum cash payment equal to (i) one
hundred and twenty (120), times (ii) the Monthly Benefit. This lump sum cash
payment shall be paid to Executive’s Beneficiary within sixty (60) days
following the date of her death.

(c) Death After Benefits Commence, But Prior to Receipt of the Monthly Benefit
for Ten Years. If Executive has commenced receipt of her benefit, but dies
before she is paid the Monthly Benefit for a period of one hundred and twenty
(120) months, then Executive’s Beneficiary shall receive a lump sum cash payment
equal to (i) the difference between (A) one hundred and twenty (120) and (B) the
number of months Executive received payment of the Monthly Benefit, times
(ii) the Monthly Benefit. This lump sum cash payment shall be paid to
Executive’s Beneficiary within sixty (60) days following the date of her death.

(d) Death After Benefits Commence, But After Receipt of the Monthly Benefit for
Ten Years. If Executive dies after being paid the Monthly Benefit for a period
of at least one hundred and twenty (120) months, no portion of the Monthly
Benefit shall be paid to Executive’s Beneficiary and the Company’s obligation to
pay the Monthly Benefit under this Plan shall terminate.

 

5



--------------------------------------------------------------------------------

SECTION 5. FORFEITURE

5.01 Forfeiture of Benefit. Notwithstanding anything in this Plan to the
contrary, if the Company terminates Executive’s employment for Cause,
Executive’s entitlement to the Monthly Benefit under this Plan shall be
forfeited and neither Executive nor her Beneficiary shall be entitled to receive
any portion of the Monthly Benefit under the Plan.

SECTION 6. GENERAL PROVISIONS

6.01 Limitation of Executive’s Rights. Nothing in this Plan shall be construed
as conferring upon Executive any right to continue in the employment of the
Company, nor shall it interfere with the rights of the Company to terminate the
employment of Executive and/or to take any personnel action affecting Executive
without regard to the effect which such action may have upon Executive as a
recipient or prospective recipient of benefits under the Plan. Any amounts
payable hereunder shall not be deemed salary or other compensation to Executive
for the purposes of computing benefits to which Executive may be entitled under
any other arrangement established by the Company for the benefit of its
employees.

6.02 Future of the Plan. The Company reserves the right to amend or terminate
the Plan at any time and for any reason; provided that no amendment to the Plan
may be made without the consent of Executive if such will reduce the benefit
payable to Executive under the Plan. Notwithstanding the foregoing, the Plan
Administrator is authorized to make any technical, administrative, regulatory or
compliance amendments to the Plan that the Plan Administrator deems necessary
and appropriate. The Plan cannot be terminated prior to the date on which a
benefit is still payable to Executive under the Plan, unless such distribution
is made in accordance with, and complies with, the requirements of section 409A
of the Code and its corresponding regulations.

6.03 Funding Policy and Source of Payments of Plan Benefits. The Company’s
obligations hereunder shall constitute a general, unsecured obligation, payable
solely out its general assets, and Executive shall not have any right to any
specific assets of the Company. The Board may establish a rabbi trust to serve
as the funding vehicle for the benefits described herein and may make
contributions to the rabbi trust in such amounts or in such number of shares of
stock of the Company as the Company reasonably determines to be sufficient to
provide the present value of the benefit as accrued at the time of the
contribution. Upon the occurrence of a Change of Control, the Company shall
immediately contribute to the rabbi trust an amount sufficient to permit the
full payment of the benefit due to Executive at age 70. With respect to amounts
contributed to the rabbi trust, Executive shall have only the rights of a
general, unsecured creditor against the Company for any distributions to
Executive under this Plan, and the assets of the rabbi trust are available to
pay the claims of the Company’s creditors. Notwithstanding anything herein to
the contrary, no funding shall occur if such would result in immediate taxation
under section 409A of the Code.

 

6



--------------------------------------------------------------------------------

6.04 Administration of the Plan. The Plan shall be administered by the Plan
Administrator. The Plan Administrator may adopt such rules and regulations not
inconsistent with the provisions of the Plan as it deems necessary or
appropriate for the proper administration of the Plan. The Plan Administrator
shall have the full power and discretion to administer and interpret the Plan,
to establish procedures for administering the Plan and to take any and all
necessary actions in connection therewith, including, but not limited to,
decisions relating to eligibility to participate, eligibility for and amount of
benefits, factual determinations, the time and form of benefit payment and all
other aspects of the Plan’s administration and interpretation. All such rules,
regulations, interpretations and constructions shall be final and binding on the
Company and Executive and her legal representatives, beneficiaries, successors
and assigns.

6.05 Claims and Review Procedure.

(a) Applications for benefits and inquiries concerning the Plan (or concerning
present or future rights to benefits under the Plan) shall be submitted to the
Plan Administrator, in writing. An application for benefits shall be submitted
on the prescribed form and shall be signed by Executive or, her Beneficiary, in
the event of Executive’s death.

(b) In the event that an application for benefits is denied in whole or in part,
the Plan Administrator shall notify the applicant in writing of the denial and
of the right to review of the denial. The written notice shall set forth, in a
manner calculated to be understood by the applicant, specific reasons for the
denial, specific references to the provisions of the Plan on which the denial is
based, a description of any information or material necessary for the applicant
to perfect the application, an explanation of why the material is necessary, and
an explanation of the review procedure under the Plan, including a statement of
the applicant’s right to bring a civil action under section 502(a) of ERISA
following an adverse determination on review. The written notice shall be given
to the applicant within a reasonable period of time (not more than 90 days)
after the Plan Administrator received the application, unless special
circumstances require further time for processing and the applicant is advised
of the extension. In no event shall the notice be given more than 180 days after
the Plan Administrator received the application.

(c) An applicant whose application for benefits was denied in whole or part, or
the applicant’s duly authorized representative, may appeal the denial by
submitting to the Plan Administrator a written request for a review of the
application within 60 days after receiving written notice of the denial. The
Plan Administrator shall give the applicant or his representative an opportunity
to review pertinent materials, other than legally privileged documents, in
preparing the request for a review. The request for a review shall set forth all
of the grounds on which it is based, all facts in support of the request and any
other matters that the applicant deems pertinent. The Plan Administrator may
request that the applicant submit such additional facts, documents or other
materials as it may deem necessary or appropriate in making its review.

 

7



--------------------------------------------------------------------------------

(d) The Plan Administrator shall act on each request for a review within 60 days
after receipt, unless special circumstances require further time for processing
and the applicant is advised of the extension. In no event shall the decision on
review be rendered more than 120 days after the Plan Administrator received the
request for a review. In the event that the Plan Administrator confirms the
denial of the application for benefits in whole or in part, the notice shall set
forth, in a manner calculated to be understood by the applicant, the specific
reasons for the decision, specific references to the provisions of the Plan on
which the decision is based, a statement that the applicant is entitled to
receive, upon request and free of charge, all documents, records and other
information relevant to the claim for benefits, and a statement about any
voluntary appeals procedures offered by the Plan and the applicant’s right to
bring an action under section 502(a) of ERISA.

(e) The Plan Administrator shall adopt such rules, procedures and
interpretations of the Plan as it deems necessary or appropriate in carrying out
its responsibilities under this Section 6.05.

(f) No legal action for benefits under the Plan shall be brought unless and
until the applicant (i) has submitted a written application for benefits in
accordance with Section 6.05(a), (ii) has been notified by the Plan
Administrator that the application is denied, (iii) has filed a written request
for a review of the application in accordance with Section 6.05(d) and (iv) has
been notified in writing that the Plan Administrator has affirmed the denial of
the application; provided, however, that legal action may be brought after the
Plan Administrator has failed to take any action on the claim within the time
prescribed by Sections 6.05(b) and (e).

6.06 Restriction Against Assignment. The Company shall pay all amounts payable
hereunder only to the person or persons designated by the Plan and not to any
other person or corporation. No part of Executive’s benefit shall be subject to
execution by levy, attachment, or garnishment or by any other legal or equitable
proceeding (including, but not limited to, an action for a divorce or legal
separation), nor shall any such person have any right to alienate, anticipate,
sell, transfer, commute, pledge, encumber, or assign any benefits or payments
hereunder in any manner whatsoever. If Executive (or, in the event of
Executive’s death, Executive’s Beneficiary) purports to anticipate, alienate,
sell, transfer, commute, assign, pledge, encumber or charge any distribution or
payment from the Plan, voluntarily or involuntarily, such shall be deemed null,
void and without effect.

6.07 Construction.

(a) Applicable Law. The provisions of the Plan and the rights of Executive and
the Company hereunder shall be interpreted and construed in accordance with the
laws of the Commonwealth Pennsylvania, to the extent not superseded by
applicable U.S. federal law.

(b) Titles and Headings. The titles and headings of the Sections of this Plan
are for convenience only. In the case of ambiguity or inconsistency, the text
rather than the titles or headings shall control.

 

8



--------------------------------------------------------------------------------

(c) Severability. If any provision of the Plan is held illegal or invalid for
any reason, such illegality or invalidity shall not affect the remaining
provisions of the Plan, and the Plan shall be construed and enforced as if such
illegal or invalid provision had not been included in the Plan.

6.08 Taxes. All federal, state and local income, employment or other taxes
required to be withheld in connection with a benefit payment shall be the sole
responsibility of Executive. To the extent not otherwise paid for by Executive
or, in the event of her death, her spouse, the Company shall have the right to
deduct from any wages or other compensation payable to Executive or any payment
made pursuant to this Plan any such taxes, as the Plan Administrator may
determine in its sole discretion.

6.09 Section 409A of the Code. The Plan is intended to comply with the
applicable requirements of section 409A of the Code and its corresponding
regulations and related guidance, and shall be maintained and administrated in
accordance with section 409A of the Code to the extent Section 409A of the Code
applies to the Plan. Notwithstanding anything in the Plan to the contrary,
distributions from the Plan, may only be made in a manner, and upon an event,
permitted by section 409A of the Code. To the extent that any provision of the
Plan would cause a conflict with the requirements of section 409A of the Code,
or would cause the administration of the Plan to fail to satisfy the
requirements of Section 409A of the Code, such provision shall be deemed null
and void. In no event shall Executive, directly or indirectly, designate the
calendar year of payment. Notwithstanding anything in the Plan to the contrary,
if at the time of her Separation From Service Executive is a Specified Employee,
in no event may she commence receipt of her benefit under the Plan on account of
a Separation From Service prior to the date that is six months from his or her
Separation Date.

[SIGNATURE PAGE FOLLOWS]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and as evidence of the adoption of the foregoing Plan, the
Company has caused the same to be executed by its duly authorized officers this
10th day of December, 2008.

 

THE BANCORP, INC.   By:   Name:   Title:  

 

10



--------------------------------------------------------------------------------

Exhibit A

Monthly Benefit

 

Date When Executive Resigns Without Good Reason

   Monthly Benefit

On or after October 1, 2008, but prior to January 1, 2009

   $ 15,000

On or after January 1, 2009, but prior to April 1, 2009

   $ 15,500

On or after April 1, 2009, but prior to July 1, 2009

   $ 16,500

On or after July 1, 2009, but prior to October 1, 2009

   $ 17,500

On or after October 1, 2009, but prior to January 1, 2010

   $ 18,500

On or after January 1, 2010, but prior to April 1, 2010

   $ 19,500

On or after April 1, 2010, but prior to July 1, 2010

   $ 20,500

On or after July 1, 2010, but prior to October 1, 2010

   $ 21,500

On or after October 1, 2010, but prior to January 1, 2011

   $ 22,500

January 1, 2011 or later

   $ 25,000

 

11